Citation Nr: 9926882	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-23 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran has submitted a well-grounded claim for 
service connection for cervical spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1942 to 
October 1971.  This appeal arises from a July 1996 rating 
decision of the Roanoke, Virginia, regional office (RO) which 
determined that the veteran's claim of service connection for 
cervical spondylosis was not well grounded.  The RO denied 
the claim for service connection on the same basis in the 
January 1998 supplemental statement of the case.  The issue 
on the title page of this decision has been re-characterized 
to properly reflect this determination.

The Board of Veterans' Appeals (Board) notes that the veteran 
initially indicated that he wished to appear for a personal 
hearing before a member of the Board.  He withdrew said 
request in a statement dated in May 1999.  At that time, he 
also submitted evidence that had not been previously 
considered by the RO.  However, the veteran waived review of 
the additional evidence by the RO.  Therefore, pursuant to 
38 C.F.R. § 20.1304(c) (1998), that evidence need not be 
considered by the RO.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having cervical 
spondylosis.

2.  In a letter dated in May 1999, a physician determined 
that stresses (repetitive traumas) related to the veteran's 
military service had caused his cervical spondylosis.

3.  The veteran's claim for service connection for cervical 
spondylosis is plausible.



CONCLUSION OF LAW

The veteran has stated a well-grounded claim for service 
connection for cervical spondylosis. 38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical 

diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.  at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the record clearly establishes that the veteran has 
been diagnosed as having cervical spondylosis.  There is also 
evidence that the veteran complained of neck soreness and 
pain at his discharge examination.  He says he sustained 
damage to his cervical spine from performing "high 'G' 
maneuvers over a prolonged period of high performance 
flying."  Again, the veteran's assertions regarding this 
inservice trauma must be accepted as true.  See King.  The 
first two criteria of the Caluza test have therefore been 
satisfied.

Finally, with regard to medical evidence of a nexus between 
the inservice injury and the current disability, the veteran 
submitted a May 1999 letter from J. Watson, M.D., dated in 
May 1999.  Therein, Dr. Watson indicated that he had 
evaluated and performed surgery on the veteran in 1994 for 
cervical spondylosis.  He said the veteran's neck condition 
was "a result of repetitive trauma to the spine."  Noting 
the spine was designed to endure the everyday stresses of 
life, Dr. Watson stated that, "whenever a patient has 
endured such unusual stresses, such as are encountered in the 
cockpit of a U.S. Air Force fighter plane battling the 
Japanese . . . it is my medical opinion that these stresses 
result in the condition from which Mr. [redacted] suffers."  
Dr. Watson also indicated that the veteran had suffered a 
direct injury to his spine in 1956 while serving as an 
advisor to the Chinese National Air Force.

Thus, as the veteran has alleged repetitive traumas to the 
cervical spine which occurred in service, there is a 
diagnosis of cervical spondylosis, and a medical nexus 
between service and the current cervical spondylosis has been 
demonstrated, the Board finds that the veteran has presented 
a claim for service connection for cervical spondylosis which 
is well grounded.


ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for cervical spondylosis is well 
grounded, the appeal is granted.


REMAND

The veteran's claim for service connection for cervical 
spondylosis has been found to be well grounded.  The record 
contains only the veteran's service medical records and post-
service treatment records through 1995.  Additional records 
would be helpful in insuring an equitable determination of 
that claim.  Further adjudicative action with regard to that 
claim is necessary in light of the conclusion that the claim 
is well grounded.

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski, 
1 Vet. App.90 (1990).  The development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Because there is some evidence of a causal relationship 
between the veteran's military service and the anatomical 
area at issue, a medical opinion is needed on the nature and 
etiology of the current disorder.  The Court has held that 
the Board, in rendering its final decision, must consider 
independent medical evidence in support of recorded findings, 
rather than provide its own medical judgment in the guise of 
a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  It also includes the procurement of a medical 
opinion where necessary.  See Ashley v. Brown, 
6 Vet. App. 52 (1993) (obtaining an advisory medical opinion 
is a viable way for the Board to fulfill its duty to assist 
an appellant).

Finally, as referenced above, Dr. Watson indicated that the 
veteran reported injuring his spine in 1956 while serving as 
an advisor to the Chinese National Air Force.  The veteran's 
service medical records have been reviewed and there appears 
to be no reference to this injury.  The RO should take the 
appropriate action to ensure that the veteran's service 
medical records are complete.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should contact and advise the 
veteran that he may submit additional 
medical evidence that would help to 
establish an etiological relationship 
between his cervical spondylosis and his 
military service, as well as any 
additional evidence pertaining to 
inservice trauma to the cervical spine.  
Further, the veteran should be asked to 
provide the complete names and addresses 
of all VA and non-VA health care 
providers who have treated him for his 
neck disorder since service discharge.  
All records not already included in the 
claims folder should be obtained, to 
include those from the Richmond VA 
Medical Center, Dr. Watson and pertaining 
to any treatment following the 1977 motor 
vehicle accident.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and ask 
that it provide any medical records 
pertaining to an injury to the veteran's 
spine.  The NPRC should be advised that 
the injury is alleged to have occurred in 
1956 while the veteran was serving as an 
advisor to the Chinese National Air 
Force.

3.  When the above has been accomplished, 
the veteran should be afforded a VA 
orthopedic examination.  Such tests as 
the examiner deems necessary should be 
performed.  The entire claims folder and 
a copy of this remand must be made 
available to the examiner for review 
prior to the examination.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  A complete history 
should be recorded, to include pertaining 
to the veteran's military service and 
1977 motor vehicle accident.  The 
examiner should also attempt to reconcile 
his or her conclusions with the May 11, 
1999, opinion rendered by Dr. Watson and 
note the significance, if any, of the 
1977 motor vehicle accident.  

Opinion required:  The 
examiner should be asked to 
determine whether it is at 
least as likely as not that 
there is an etiological 
relationship between the 
veteran's cervical spondylosis 
and any incident or accident 
arising from his military 
service.  In answering this 
question, the standard of 
proof that is underlined must 
be utilized.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to afford due process and obtain additional medical evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

